DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, applicant claims for “a plurality of sensors” but does not specify where is each sensor being located?
As per claim 1, applicant claims for “a plurality of signaling devices” but does not specify where is each device being located?
As per claim 5, applicant claims for “an acoustic sensor” but does not specify where is the sensor being located?
As per claim 5, applicant claims for “a signaling device” but does not specify where is the device being located?

As per claim 15, applicant claims for “a plurality of signaling devices” but does not specify where is each device being located?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell, II et al. (US 2020/0402378) in view of Eckert et al. (US 2019/0295397).
As per claim 1, Connell, II et al. disclose a system (100, figure 1) for detecting a gunshot from an active shooter and providing evacuation guidance, comprising:
a plurality of sensors (130, figure 1) distributed throughout a premise (50), each sensor being located in classroom, lecture hall, lobbies or stairway (paragraphs 0042-0043) for detecting gunshots that utilizing acoustic sensors positioned in a pattern to not only detecting gunshot but also locate a origin of the shot (paragraphs 0014), each sensor (figure 2) including:
a microphone (206, 206) adapted to provide an electrical signal representative of received acoustic information (paragraph 0052);

a network interface (204) in communication with said processor to provide said gunshot candidate via a communication network (111, paragraphs 0041, 0050);
a signaling light in a form of a display (310, figure 3), said signaling light adapted to produce light (visual displaying) upon receiving commands from a host processor via interface (312, figure 3, paragraph 0046);
a host processor in a form of a control panel (116, figures 1 and 3, paragraphs 0046 and 0071) having a network interface (304) for receiving said gunshot candidate from at least one of said plurality of sensors (paragraph 0021), said host processor providing additional processing to determine if said gunshot candidate is a gunshot, wherein said host processor determines a proximate location of the source of said gunshot (paragraph 0022) and provides commands to at least a portion of said plurality of signaling lights to provide an indication of a path away from said proximate location (paragraph 0022).
Connell, II et al. disclose the instant claimed invention except for the signaling lights being plural and said plurality of signaling lights adapted to produce light in a plurality of selectable colors and each of said plurality of signaling lights including a network interface for receiving commands regarding the color of light to produce.  Eckert et al. disclose an event indicator system comprises a plurality of sensor units (10, figures 1-2) that are strategically placed throughout a building to detect an active 
As per claim 2, Eckert et al. disclose at least one signaling light of said plurality of signaling lights is adapted to emit light in at least a first direction (green light) and in a second direction (red light) and wherein the color of the light produced in said second direction may be controlled independently of the color of the light produced in said first direction (paragraph 0027).

As per claim 4, Eckert et al. disclose each of said plurality of signaling lights (22) being adapted to produce directional light.
As per claims 5-14, refer to claims 1-4 above.
As per claims 15-20, the method claims 15-20 are essentially the same in scope as system claims 1-4 above and are rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Day et al (US 2019/0295207) disclose a systems and methods for providing security to building occupants comprising one or more input devices (14) for detecting events that is determined to be threat (gunshot), a master controller (12), which is a server located on-site or located off-site and configured to monitor a number of buildings, for receiving signals from one or more input devices, and an exit signage, wherein the master controller (12) can detect whether a threat is present and can detect the location of the threat. The master controller (12), in real time, through the input devices (14), can also detect the movement or spread of the threat and instructing to 
 Boyden et al. (US 20150071038) disclose a system for detecting a discharge of a firearm includes a detection component is configured to detect a discharge of a firearm within a building using microphones, a location component determines, based on audio data gathered by the microphones, a location at which the firearm was discharged within the building.
Fowler et al. (US 10,627,292) disclose an indoor gunshot detection system comprises a gunshot sensor being used to detect an infrared pulse, whether the pulse originates from a muzzle flash or a fire alarm strobe, an evaluation circuitry determines that a gunshot did or did not occur based on the strobe occurrence in order to provide the detected condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 19, 2021